IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KAY KAYONGO, an individual,                    )         No. 81884-8-I
                                               )
                     Appellant,                )         DIVISION ONE
                                               )
              v.                               )         UNPUBLISHED OPINION
                                               )
STATE OF WASHINGTON; KING                      )
COUNTY; CITY OF TUKWILA,                       )
                                               )
                     Respondents.              )
                                               )

        HAZELRIGG, J. — Kay Kayongo appeals an order dismissing her claims

 under CR 12(b)(6) for failure to state a claim upon which relief can be granted, and

 denying her motion for CR 11 sanctions. Because the trial court did not err in

 dismissing her claim and did not abuse its discretion in declining to order sanctions,

 we affirm.


                                        FACTS

        In February 2020, Kay Kayongo filed a complaint against the City of

 Tukwila, King County, and the State of Washington. She alleged injury to personal

 property and personal injury and sought damages in the amount of $22 billion.

 From what this court can discern from the filings, Kayongo alleges the defendants

 stole her personal property and information when they “re-engineered” various

 government buildings, private buildings, and streets, depriving “plaintiff’s right to
No. 81884-8-I


its earning benefit.” She also alleges “wrongful and willful misconduct” by the

defendants arising out of several alleged assaults on the King County Metro buses

and on public areas around King County Metro bus stops. She alleges the King

County Sheriff failed to prevent her injury and/or failed to arrest the perpetrators.

        The defendants all filed motions to dismiss for failure to state a claim upon

which relief can be granted, and alternatively as to the claims arising from some of

the assaults, expiration of the statute of limitations. The King County superior court

dismissed all claims with prejudice. The defendants additionally requested the

superior court find Kayongo was a vexatious litigant and impose certain limitations

on her ability to continue to file suit against various government entities, but those

requests were denied. Kayongo filed a motion for reconsideration, asking the

superior court to reverse its dismissal and to order sanctions against the

defendants under CR 11. The superior court denied the motions for sanctions and

reconsideration. Kayongo appeals.1




         1 As a preliminary matter, in her replies Kayongo objects to the response brief of each of

the government entities on two bases: purported noncompliance with RAP 10.4(a)(1), and the
failure of the respondents to cross appeal. Kayongo misunderstands the RAP and appellate
procedure. For the following reasons, her objection to each response brief is denied.
         RAP 10.4(a)(1) sets out the requirements for printed or hardcopy briefs filed with the court.
Each of the government entities filed their response briefs electronically. As such, this RAP is not
applicable.
         Further, as the respondents to the appeal Kayongo filed, the State, King County and City
of Tukwila are each permitted to respond to the assignments of error she raises in her opening
brief. They need not file their own notices of appeal to do so. Just as in the trial court, as a
fundamental consideration of fairness and due process, a party to a case may rebut the arguments
of the opposition.


                                                -2-
No. 81884-8-I


                                         ANALYSIS

I.     Motion to Dismiss

       We review a dismissal under CR 12(b)(6) de novo. Trujillo v. Nw. Tr.

Servs., Inc., 183 Wn.2d 820, 830, 355 P.3d 1100 (2015). When considering this

issue on appeal, “We presume that the plaintiff’s factual allegations are true and

draw all reasonable inferences from the factual allegations in plaintiff’s favor,”

and may consider hypothetical facts. Id. at 830. A complaint may be dismissed

“‘if it appears beyond doubt that the plaintiff can prove no set of facts, consistent

with the complaint, which would entitle the plaintiff to relief.’” Yurtis v. Phipps,

143 Wn. App. 680, 689, 181 P.3d 849 (2008) (quoting Lawson v. State, 107

Wn.2d 444, 448, 730 P.2d 1308 (1986)). While the record designated on appeal

does not contain a transcript of the hearing on the motion to dismiss, the parties

have provided the various pleadings and orders of the court such that the record

before us is sufficient to properly review the assignments of error.2

       Our state has “liberal rules of procedure,” where “pleadings are primarily

intended to give notice” to the opposing party and the court about the “general

nature of the claim asserted.” Lewis v. Bell, 45 Wn. App. 192, 197, 724 P.2d 425

(1986). Although our civil rule permits inexpert pleading, “insufficient pleading”

is not allowed. Id. “A pleading is insufficient when it does not give the opposing

party fair notice of what the claim is and the ground upon which it rests.” Id.

Because Kayongo’s complaint failed to give the opposing parties, and the court,



       2   Kayongo also failed to designate several of the motions and briefs of the government
entities from the trial court in the record on appeal, however each of the respondents provided
copies of those filings as appendices to their response briefs.


                                             -3-
No. 81884-8-I


fair notice of her claims, the superior court did not err in dismissing her complaint

against each of the government entities.


       A.      Claims Against the State of Washington

       Kayongo claims injury to property for stolen information and unauthorized

use of her information. She alleges the defendants used her ideas to re-engineer

government buildings, schools, houses, and apartments. She alleges that “re-

engineering” of various buildings, including buildings at the University of

Washington and the University of Washington law library constituted a theft of

her information. She also claims personal injuries after allegedly being assaulted

on King County Metro buses and walking to/from bus stops.

       The tort of conversion “is the unjustified, willful interference with a chattel

that deprives a person entitled to the property of possession.” Repin v. State,

198 Wn. App. 243, 270, 392 P.3d 1174 (2017). There must be a willful or

unlawful taking, and the true owner must demonstrate “some assertion of right

or title.” Id. at 271.

       Kayongo fails to allege any facts demonstrating she 1) had chattel 2) that

was willfully or unlawfully taken and 3) the taking deprived her of possession.

The bare allegation of “an increasing of [re-engineering] in the territory of State

of Washington [including] University of Washington buildings and Law Library” is

not sufficient to give the defendant fair notice of the grounds underlying her claim.

Kayongo does attach an exhibit, but it is simply a photograph of the University of

Washington library. This not sufficient to give the court and opposing parties fair

notice of her claim, even under our liberal pleading requirements.



                                         -4-
No. 81884-8-I


       As to the assaults, Kayongo alleges that the State of Washington was

negligent. To establish a claim of negligence, a plaintiff must establish duty,

breach, causation, and resulting harm. Norg v. City of Seattle, __ Wn. App. __,

491 P.3d 237, 240 (2021). In a claim against a government entity, “a plaintiff

must show that the duty breached was owed to an individual and was not a

general obligation owed to the public.” Id.

       Kayongo fails to establish any state agent or agency that was involved in

the assaults. The State correctly notes that simply because an event which may

give rise to a claim occurs within the territorial boundaries of the State of

Washington, such an event does not automatically create liability on the part of

the State. Kayongo further fails to state any facts demonstrating that the State

would be liable for the alleged assaults.

       Because Kayongo’s complaint does not give fair notice as to her claim,

nor allege any facts giving rise to a legal claim, her complaint against the State

of Washington was properly dismissed.


       B.     Claims Against King County

       Similarly, Kayongo alleges that the addition of security desks at the King

County Administration Buildings, the addition of a consulting room at the King

County jail, “re-engineering” in King County libraries, and denial of access from

the King County courthouse to the King County Administration Building caused

injury to her property and support her request for an award for $22 billion in

damages. She also alleges several assaults that occurred on the King County

Metro system, or walking to/from King County Metro bus stations, as additional



                                        -5-
No. 81884-8-I


bases for the damages award she seeks.                     She alleges that none of the

perpetrators of these assaults were ever arrested despite her requests to the

King County Sherriff to do so.

        Kayongo again fails to allege facts demonstrating any of the defendants

willfully or unlawfully interfered with her rightful property. She also fails to allege

facts demonstrating that she was owed a duty different from that of the general

public. Because she fails to state facts which would give rise to relief under the

law, the superior court properly dismissed her complaint against King County.3


        C.      Claims Against City of Tukwila

        Kayongo alleges that the City of Tukwila stole her property by

“continuously re-engineering the specific part of the Avenue to which the incident

and the injury caused the filed record/information keep with them . . . including

re-engineering of Foster High School.”

        Again, Kayongo fails to allege facts demonstrating the defendants

wrongfully interfered with her property, depriving her of rightful title, or that she

was owed a duty different from that of the general public. Because she fails to

state facts which would give rise to relief under the law, the superior court

properly dismissed her complaint.




        3 King County argues that two of Kayongo’s allegations fall beyond the statute of limitations

under RCW 4.16.080. The superior court did not dismiss the complaint on these grounds, but rather
dismissed all of Kayongo’s claims for failure to state a claim upon which relief can be granted.
Because we find the superior court properly dismissed on this ground, we need not reach this issue,
despite the fact that Kayongo dedicates a significant portion of her briefing to challenging this
assertion.


                                                -6-
No. 81884-8-I


       The superior court properly dismissed Kayongo’s claim against the City of

Tukwila for failure to state a claim upon which relief can be granted.


II.    CR 11 Sanctions

       In addition to their respective motions to dismiss, each of the government

entitles requested the trial court find Kayongo is a vexatious litigant and take steps

to prevent her from filing future suits without an attorney or pre-screening by the

court. Courts have “inherent power to control the conduct of litigants who impede

the orderly conduct of proceedings,” including by placing restrictions on litigants

who abuse the judicial process. Yurtis, 143 Wn. App. at 693. Upon a “specific and

detailed showing of a pattern of abusive and frivolous litigation,” trial courts may

enjoin a party from engaging in litigation. Id. (quoting Whatcom County v. Kane,

31 Wn. App. 250, 253, 640 P.2d 1075 (1981)). These nearly identical requests by

the State, County and City, though denied by the trial court, were the basis of

Kayongo’s motion for CR 11 sanctions against each of the defendants.

       We review a trial court’s decision to deny CR 11 sanctions under an abuse

of discretion standard. Bldg. Indus. Ass’n of Wash. v. McCarthy, 152 Wn. App.

720, 745, 218 P.3d 196 (2009). A court abuses its discretion if its decision was

“based on untenable grounds or reasons.” Skimming v. Boxer, 119 Wn. App. 748,

754, 82 P.3d 707 (2004). “We apply an objective standard to determine whether

sanctions are merited,” analyzing whether “a reasonable attorney in a like

circumstance could believe” their filing of pleadings to be justified in fact and in

law. Id.




                                        -7-
No. 81884-8-I


       The purpose of sanctions under CR 11 is to deter “baseless filings:” ones

which are “not well grounded in fact, or not warranted by existing law or a good

faith argument for altering existing law.” Bldg. Indus. Ass’n of Wash., 152 Wn.

App. at 745. This is a high bar to meet, and a court should only impose sanctions

“when it is patently clear that a claim has absolutely no chance of success.” Id.

“The fact that a complaint does not prevail on its merits is not enough.” Id.

       Kayongo dedicates a significant portion of her briefing on appeal to the

respondents’ request to deem her a vexatious litigant, despite the fact that the

court declined to so find. In her opening brief, Kayongo mischaracterizes the ruling

of the trial court by stating that the judge denied the request because it was

“frivolous.” There is nothing in the orders signed by the judge to indicate that he

found that request by any of the government entities was frivolous. The mere fact

that the court declined to find Kayongo was a vexatious litigant is not sufficient to

order sanctions under CR 11. Kayongo had the burden to demonstrate the filing

was baseless, and has the burden on appeal to demonstrate the superior court

abused its discretion by finding otherwise.

       Kayongo appears to suggest in briefing that the filing of the motions to

dismiss and seeking a ruling that she is a vexatious litigant constituted both

malicious harassment and malicious prosecution. However, she cites criminal

statutes for this proposition, neither of which are applicable in the context of this

appeal from civil litigation. To be clear, where a plaintiff brings a suit for damages

against a party, as Kayongo did here, that party may vigorously defend against

those allegations by utilizing the many tools of litigation available under our court




                                        -8-
No. 81884-8-I


rules, including motions to dismiss. The respondents filed motions to dismiss

under CR 12(b)(6) and the trial court judge granted each of those motions as

proper under the law. Nothing in the record demonstrates that procedure or that

outcome was based on maliciousness, but rather one of the many possible

outcomes that may occur when a party makes the weighty decision to initiate

litigation, whether represented by counsel or proceeding pro se.

       Throughout her briefing, Kayongo appears to merely repeat the arguments

and allegations that she presented to the trial court. Because Kayongo fails to

identify or engage with the standard of review on appeal or otherwise argue how

the trial court erred as to its rulings in the initial hearing and on reconsideration, we

affirm the superior court.

       Affirmed.




WE CONCUR:




                                          -9-